Citation Nr: 0024270	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  97-25 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including chloracne, claimed secondary to exposure to Agent 
Orange.

2.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to August 1970, including service in the Republic of Vietnam 
from April 1968 to April 1969.

This appeal arises from April 1997 and August 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
benefits requested on appeal.


REMAND

The Board finds that additional action by the RO is a 
prerequisite to any further Board review of the veteran's 
claims.  On August 29 and 31, 2000, the Board received 
correspondence from Emanuel Rader, M.D., and the Pineville 
Community Hospital Association, Inc., respectively, which 
were not previously associated with the claims file.  The 
relevance of the former letter is unclear, but the latter 
bears directly on the veteran's net income for pension 
purposes.  The additional evidence was submitted by or on 
behalf of the veteran within a period of 90 days following 
the mailing of notice that his appeal had been certified to 
the Board for appellate review and that the appellate record 
had been transferred to the Board.  38 C.F.R. § 20.1304(a) 
(1999).  The record does not reflect that this additional 
evidence has been considered by the RO, nor that the 
appellant has waived such consideration.  The Board regrets 
the delay which will be associated with this Remand, but 
recognizes that the provisions of 38 C.F.R. § 20.1304 are not 
discretionary.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant . . . which is 
accepted by the Board . . . must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived []."  38 C.F.R. § 20.1304(c).  See also, 
38 C.F.R. §§ 19.9, 19.31, 19.37 (1999).

Additionally, the Board notes that the veteran advised the RO 
that he was scheduled for an examination at the Lexington VA 
Medical Center (VAMC) in connection with his claim for 
service connection for a skin disorder secondary to Agent 
Orange exposure, and appeared to request that this evidence 
be considered in connection with his appeal.  The RO 
determined that the examination was scheduled to be conducted 
on September 7, 2000.  VA is deemed to have constructive 
knowledge of any documents "within the Secretary's 
control," and any such documents relevant to the issue under 
consideration must be included in the record on appeal.  See 
Bell v. Derwinski, 2 Vet.App. 611, 613 (1992) (per curiam); 
Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam).  
Therefore, the claims file must be returned to the RO so that 
the skin examination report can be obtained, associated with 
the file, and properly considered by the RO prior to its 
review by the Board.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should obtain any VA medical or 
administrative records pertaining to the 
examination of the veteran for a skin 
disorder which was scheduled to be 
conducted on September 7, 2000.

Thereafter, the RO should review all 
evidence that has been associated with 
the claims file since the issuance of the 
most recent Supplemental Statement of the 
Case in November 1999, including the 
examination records and the 
correspondence received by the Board in 
August 2000, and readjudicate the issues 
on appeal.  

If any benefit sought on appeal for which 
a notice of disagreement has been filed 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


